Citation Nr: 1802443	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-57 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, obsessive-compulsive disorder, and psychosis.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from July 1997 to August 2004, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his PTSD is due to events he experienced during his service in Southwest Asia.  As such, VA has conceded that the Veteran was likely to have had traumatic incidents during his time in Southwest Asia, and his stressor was conceded.

Service treatment records do not show any psychiatric treatment.  In September 2013, the Veteran was diagnosed with anxiety disorder and psychosis.  In November 2014, he was diagnosed with PTSD.  In March 2015, he was diagnosed with obsessive-compulsive disorder.

In April 2015, the Veteran was afforded a VA examination.  The examiner discounted the Veteran's medical records that showed a diagnosis of PTSD, concluding that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner reported that the Veteran's reported symptoms were as likely as not caused by his in-service stressors, but did not comment on the Veteran's other acquired psychiatric disorders.

Subsequently, the Veteran appears to continue to be treated for PTSD and OCD. 

As such, the Veteran should be scheduled for a new examination to determine the etiology of any diagnosed acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination, with a psychiatrist or psychologist.  The examiner should diagnose any current Axis-I psychiatric disability and should offer the following opinion:  Is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disorder, to include PTSD (pursuant to DSM-5), anxiety disorder, obsessive-compulsive disorder, and/or psychosis either began during or was otherwise caused by the Veteran's active service.  Why or why not? 

If a diagnosis of PTSD is not found to be warranted, the examiner should specifically explain what criteria are not met, and should explain why the diagnosis of PTSD that was rendered by the Veteran's medical professional is not considered to be accurate.

In providing this opinion, the examiner is asked to review the 2015 VA examination in which the examiner suggests that the Veteran's psychiatric symptoms are the result of his military service.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

